 Case 3:20-cv-12019-RHC-RSW ECF No. 4, PageID.18 Filed 11/17/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DARRYL A. ROBINSON,

              Petitioner,

v.                                                      Case No. 20-12019

DUANE BURTON,

           Respondent.
_______________________________/

     ORDER DISMISSING HABEAS PETITION FOR WANT OF PROSECUTION

       On July 6, 2020, Petitioner Darryl A. Robinson filed a pro se habeas corpus

petition under 28 U.S.C. § 2254. (ECF No. 1.) On August 4, 2020, United States

Magistrate Judge R. Steven Whalen ordered Petitioner to submit the filing fee of $5.00

or to apply for permission to proceed in forma pauperis within twenty-one days of his

order. (ECF No. 2.) Magistrate Judge Whalen advised Petitioner that failure to comply

with his order could result in the dismissal of this action. (Id.) Although the order was

mailed to Petitioner at his current address, (see August 7, 2020 Docket Entry), he has

not paid the filing fee, applied for permission to proceed in forma pauperis, or

communicated with the court. Accordingly,

       IT IS ORDERED that the petition for writ of habeas corpus (ECF No. 1) is

summarily DISMISSED WITHOUT PREJUDICE for want of prosecution. Fed. R. Civ. P.

41(b); E.D. Mich. LR 41.2; Link v. Wabash R.R. Co., 370 U.S. 626, 629-633 (1962).

                                                 s/Robert H. Cleland                        /
                                                 ROBERT H. CLELAND
                                                 UNITED STATES DISTRICT JUDGE
Dated: November 17, 2020
 Case 3:20-cv-12019-RHC-RSW ECF No. 4, PageID.19 Filed 11/17/20 Page 2 of 2




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 17, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                        /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12019.ROBINSON.OrderDismissingPetition.BH.RMK.docx
